



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the
    Criminal Code
provide:

486.4       (1)
Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the complainant or a witness shall not
    be published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal Code
,
    chapter C-34 of the Revised Statutes of Canada, 1970, as it read immediately
    before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it
    read immediately before January 1, 1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Dragos, 2012
    ONCA 538

DATE: 20120813

DOCKET: C53358

Laskin, Cronk and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bogdan Dragos

Appellant

Howard L. Krongold, for the appellant

Deborah Calderwood, for the respondent

Heard: May 18, 2012

On appeal from the
    conviction entered by Justice Robert J. Smith of the Superior Court of Justice
    on June 22, 2010 and the sentence imposed on February 8, 2011, with reasons
    reported at 2010 ONSC 3093 and 2011 ONSC 183.

Cronk J.A.:

I.        Introduction

[1]

The appellant, Bogdan Dragos, was convicted of internet luring, sexual
    interference, indecent exposure, sexual assault, invitation to sexual touching
    and possession of child pornography.  His convictions on the charges of
    invitation to sexual touching and sexual assault were stayed on the basis of
R.
    v. Kienapple,
[1975] 1 S.C.R. 729.  He was sentenced to a total of 23
    months imprisonment, less credit for 73 days of pre-sentence custody on a two-for-one
    basis, plus three years probation.   He appeals from his convictions on all
    counts, except for the possession of child pornography count to which he
    pleaded guilty,
[1]
and against sentence.

[2]

For the reasons that follow, I would dismiss both the conviction and the
    sentence appeals.

II.       Facts

[3]

The appellant met the complainant, E.B., on an internet chat room site
    in late September or early October of 2006.  During their first encounter on
    the chat room site, the appellant asked E.B. how old she was.  She told him she
    was 14-years old.  In fact, she was only 13 years of age.  This was the only
    time that the appellant inquired of E.B. about her age.

[4]

In their initial online conversation, the appellant told E.B. that he
    was 18-years old.  He subsequently disclosed to her that he was actually 24
    years of age.

[5]

For the next three and one-half months, the appellant and E.B. communicated
    regularly over the internet using the MSN chat service.   At trial,
    approximately 1,000 pages of their electronic exchanges were admitted into
    evidence.  These communications contain examples of explicit sexual language,
    and incidents in which the appellant repeatedly encouraged E.B. to expose her
    naked breasts to him while he masturbated and exposed his genitals to her by
    webcam. When E.B. did expose her breasts, the appellant recorded the images by
    webcam and saved them on his computer. There is no suggestion that he
    disseminated these images to anyone else.

[6]

Throughout her contacts with the appellant, E.B. tried to present
    herself as older than she actually was.  When registering on the chat room
    site, she indicated that she was 14-years old, one year older than her true
    age.  Although she was in Grade Eight, she told the appellant that she was in
    Grade Nine.  In her numerous MSN messages, she indicated that she had
    previously dated older guys, used sexually explicit street language, implied
    that she was sexually experienced, and suggested  notwithstanding her age  that
    her weight was similar to that of an 11-year old.

[7]

In December 2006, E.B.s mother discovered long-distance telephone calls
    to the appellants telephone number on her phone bill.  She called the number
    and spoke with the appellant.  On discovering that the appellant had met E.B.
    in a chat room, E.B.s mother told the appellant that E.B. was way underage. 
    She also told him that he was to have no further contact with E.B. and warned that
    if she saw his number on her phone bill again, she would call the police.  At
    the time of this call, E.B.s mother was unaware of the extent and sexual
    nature of the communications between E.B. and the appellant.

[8]

Contrary to E.B.s mothers clear directions to the appellant, the
    appellant and E.B. continued to communicate over the internet and the appellant
    arranged to meet E.B. in January 2007 at a hotel near E.B.s home for a sexual
    encounter.  E.B. attended the rendezvous, as agreed.

[9]

While alone together in a hotel room, the appellant and E.B. removed
    their clothes and participated in various sexual acts and sexual touching, but
    did not engage in sexual intercourse.  The police arrived while the appellant
    and E.B. were still undressed and in the hotel room.  They were taken to the
    police station, the appellant was arrested and both gave videotaped statements
    to the police. In his statement, the appellant said that he had stopped short
    of having intercourse with E.B. because they both felt bad about it but that
    they did everything else.

III.      Limited Defence of Mistake of Age

[10]

At
    trial, the defence theory was that the appellant at all times had an honest but
    mistaken belief that E.B. was 14 years of age.  Relying on E.B.s statement to
    him that she was 14-years old, the fact that they met on an internet chat site
    for people 14-years old and older, E.B.s claims that she was in Grade Nine and
    that she had dated older guys, and her use of sexualized language in their
    communications, the appellant maintained that he had taken sufficient steps in
    the circumstances to ascertain E.B.s actual age.

[11]

The
    central issue, therefore, was whether the Crown had proved beyond a reasonable
    doubt that the appellant failed to take sufficient steps in all the
    circumstances to ascertain E.B.s age.

[12]

Under
    the relevant provisions of the
Criminal Code,
R.S.C. 1985 c. C-46,
the requisite legal
    standards for the determination of the sufficiency of steps taken to ascertain
    a complainants age arguably vary according to the offence alleged.  Thus, at
    the relevant times, in respect of the offences of sexual interference (s. 151),
    invitation to sexual touching (s. 152) and indecent exposure (s. 173(2)), s.
    150.1(4) of the
Code
stated:

It is not a defence to a charge under section 151 or 152 ... or
    173(2) ... that the accused believed that the complainant was fourteen years of
    age or more at the time the offence is alleged to have been committed unless
    the accused took
all reasonable steps
to ascertain the age of the
    complainant.  [Emphasis added.]

[2]

[13]

In
    contrast, in respect of the offence of child internet luring (s. 172.1(1)(c)),
    s. 172.1(4) of the
Code
provided in material part as follows:

It is not a defence to a charge [of internet luring under s.
    172.1(1)(c)] that the accused believed that the person ... was at least ...
    fourteen years of age ... unless the accused took
reasonable steps
to
    ascertain the age of the person.  [Emphasis added.]

[14]

Sections
    150.1(4) and 172.1(4) of the
Code
thus establish a limited defence of
    mistaken belief in the age of a complainant.  For the class of offences
    contemplated under that provision, s. 150.1(4) creates this limited defence where
    the accused took 
all
reasonable steps (emphasis added) to ascertain
    the age of the complainant.  In relation to the offence of child internet
    luring, s. 172.1(4) contemplates a defence of mistake of age on proof that the
    accused took reasonable steps to ascertain the age of the recipient of the electronic
    communication.

[15]

In
    this case, the appellant argued in his factum that the difference in the
    wording of ss. 150.1(4) and 172.1(4) of the
Code
indicates that
    different standards apply for the assessment of the sufficiency of steps taken to
    ascertain a complainants age, depending on the nature of the offence charged. 
    However, as I will explain, during oral argument the appellant resiled somewhat
    from this position, contending generally that the trial judge erred by applying
    the all reasonable steps standard, based on a due diligence approach, to the
    internet luring charge.  In contrast, the Crown maintained that the nature of
    the distinction between the standards in these provisions, if any, is
    irrelevant in this case.

IV.     Trial Judges Decision

[16]

The
    trial judge found that the Crown had established the
actus reus
of the
    sex offences charged to the requisite criminal standard of proof.  In his view,
    expressed at para. 4 of his reasons, the sole issue was whether the Crown had
    also proven beyond a reasonable doubt that the appellant failed to take all
    reasonable steps, or reasonable steps for Count #5 [the internet luring
    charge], to ascertain the age of [E.B.].

[17]

The
    trial judge concluded, at para. 50 of his reasons, that the appellant did not
    take any steps let alone reasonable steps to ascertain E.B.s age after she initially
    told him that she was 14-years of age.  He found, at para. 50:

[R]elying [on] the complainants language and statements
    indicating that she could be 14 years of age or older did not constitute taking
    reasonable steps or all reasonable steps to ascertain her true age in all the
    circumstances, especially after being warned by her mother to stop all contact
    or she would call the police and stating that the complainant was way too young
    for him.

[18]

The
    trial judge summarized his conclusion on the internet luring charge in this
    fashion, at para. 55:

The [appellant] made no further inquiries and sought no
    additional identification evidence other than an initial
pro forma
inquiry as to the complainants age.  I find that the Crown has proven beyond a
    reasonable doubt that the [appellant] did not take reasonable steps or all
    reasonable steps to ascertain the age of the person and reasonable steps would
    include more than an initial
pro forma
question and reliance on
    statements made on an MSN internet chat line that indicated [E.B.] could be 14
    years of age.

V.  Issues

[19]

There
    are two main issues on the conviction appeal:

(1)

Did the
    trial judge err in law by using the wrong test for assessing the sufficiency of
    the appellants steps to ascertain E.B.s age:

(a) by applying the all reasonable steps rather than the
    reasonable steps standard in relation to the internet luring charge; or

(b) by applying a due diligence, rather than a reasonable
    belief, requirement in assessing the appellants conduct?

(2)

Did the trial
    judge further err in assessing the sufficiency of the appellants steps to
    ascertain E.B.s age:

(a) by failing to conduct the contextual analysis required
    under ss. 150.1(4) and 172.1(4) of the
Code
;

(b) by holding, in effect, that the appellant should have
    approached E.B.s assertion of her age with a high degree of scepticism; and

(c)   by requiring evidence of active conduct by the
    appellant to ascertain E.B.s age?

[20]

The
    sole issue on the sentence appeal is whether the trial judge erred by failing to
    reduce the appellants overall sentence to take account of the strict terms and
    duration of the appellants bail, contrary to
R. v. Downes
(2006), 79
    O.R. (3d) 321 (C.A.).

VI.     Analysis

(1)

Conviction
    Appeal

(i)      Trial
    judge did not apply the wrong legal

tests
    under ss. 172.1(4) and 150.1(4) of the
Code

(a)      Reasonable Steps
    or All Reasonable Steps

[21]

As
    I have said, the appellant initially argued that the trial judge erred in his
    assessment of the sufficiency of the appellants steps to ascertain E.B.s age by
    treating the standards of all reasonable steps under s. 150.1(4) and
    reasonable steps under s. 172.1(4) of the
Code
as interchangeable. 
    During oral argument, he took no firm position on whether there is a meaningful
    distinction between these standards, arguing generally that the trial judge
    erred by applying the all reasonable steps standard, based on a due diligence
    approach, to the internet luring charge.

[22]

I
    would reject both arguments.  The trial judges reasons confirm that he was
    fully alert to the difference in language between the standards established
    under ss. 150.1(4) and 172.1(4) of the
Code
. At the beginning of his
    reasons, at para. 4, the trial judge set out the issue to be decided in the
    case, stating: The issue to be decided is whether the Crown has proven beyond
    a reasonable doubt that [the appellant] failed to take all reasonable steps, or
    reasonable steps for count #5 [the internet luring charge], to ascertain the
    age of the complainant.

[23]

Then, at the outset of the analysis section of his reasons, at
    para. 40, the trial judge again indicated that the reasonable steps standard
    applied under s. 172.1(4) of the
Code
to the internet luring charge (count 5).  Further, at para. 41, he noted that
    the all reasonable steps standard applied under s. 150.1(4) of the
Code
to the offences of sexual assault (count 1), sexual
    interference (count 2), invitation to sexual touching (count 3) and indecent
    exposure (count 6).

[24]

Thus, the trial judge
    was mindful of the differently-expressed thresholds under ss. 150.1(4) and
    172.1(4) of the
Code
for proof of the sufficiency of steps taken to ascertain a complainants age.

[25]

I accept that it might
    have been preferable if the trial judge had distinguished more clearly in his
    reasons between his consideration of                s. 150.1(4), on the one
    hand, and s. 172.1(4) of the
Code
, on the other hand.  That said, I agree with the
    Crowns submission that, in this case, any distinction between the applicable
    standards under ss. 150.1(4) and 172.1(4) of the
Code
is of no moment.

[26]

I say this because, read
    as a whole, the trial judges reasons reveal that he ultimately concluded that
    the appellants conduct in relation to ascertaining E.B.s age met neither of
    the standards under ss. 150.1(4) and 172.1(4) of the
Code
.  Recall his holding at para. 50, that the
    appellants reliance on E.B.s language and statements as confirmation that she
    was 14 years of age or older did not constitute taking
reasonable
    steps or all reasonable steps
to
    ascertain her true age in the circumstances (emphasis added).

[27]

Moreover, the trial
    judge concluded, at para. 55, that the Crown has proven beyond a reasonable
    doubt that the accused did not take
reasonable steps
or
all reasonable steps
to ascertain the age of the person (emphasis added). 
    He continued, at para. 57, that he was not satisfied that, the evidence
    introduced at trial raises a reasonable doubt that the accused took
reasonable
    steps or all reasonable steps
to
    ascertain the age of [E.B.] (emphasis added).

[28]

Thus, the trial judge
    found that the defence of mistake of age was not made out because the
    applicable reasonable steps threshold under s. 172.1(4) of the
Code
had not been met, just as the all reasonable steps
    standard under s. 150.1(4) of the
Code
equally had not been satisfied.
In these circumstances, as the Crown submits, it was
    unnecessary for the trial judge to separately outline his interpretation and
    application of the standards established under s. 150.1(4) (in relation to
    counts 1, 2, 3 and 6) and s. 172.1(4) (in relation to count 5). This case did
    not require a detailed analysis of the distinction, if any, between the two
    standards.  Nor is such an analysis required for the disposition of this
    appeal.  On the trial judges unchallenged factual findings, the appellants
    conduct fell short of meeting either standard.

(b) 
       Due Diligence or Reasonable Belief

[29]

The appellant further
    argues that the trial judge erred by employing the equivalent of a due
    diligence test, instead of a reasonable belief test, in assessing whether the
    appellant took reasonable steps to ascertain E.B.s age.  More specifically, he
    contends that the trial judge erred by interpreting the phrases reasonable
    steps and all reasonable steps under ss. 172.1(4) and 150.1(4) of the
Code
as mandating an inquiry as to those steps that a
    reasonable person would have taken to ascertain E.B.s age, rather than an
    evaluation of whether a reasonable person could have believed that E.B. was 14
    years of age on the basis of the information available to the appellant.

[30]

I would also reject this
    argument.

[31]

In various parts of his
    reasons, the trial judge referred to the steps that a reasonable person would
    have taken in the circumstances to ascertain E.B.s age, in contrast to the
    appellants conduct. This approach did not reflect legal error.

[32]

Relying on this courts
    decision in
R. v. Thain
,
    2009 ONCA 223, [2009] O.J. No. 1022, the trial judge held, at para. 43, that
    the reasonableness of the steps taken to ascertain the age of the person must be
    assessed in context.  He further held, at paras. 46 and 47, that whether
    reasonable steps or all reasonable steps were taken must be assessed on an
    objective, reasonable person basis.  These observations accord with the
    controlling legal principles
.
    What constitutes reasonable steps in a given case is a fact-specific inquiry
    that turns on the circumstances of the case.

[33]

The Supreme Court of
    Canada has described the s. 150.1(4) all reasonable steps requirement as a
    due diligence defence:
R. v. Hess
;
R. v. Nguyen
, [1990] 2 S.C.R. 906.  Similarly, the British
    Columbia Court of Appeal has interpreted the applicable test under s. 150.1(4) as
    asking what steps a reasonable person would take in the circumstances to
    ascertain a complainants age:
R. v. L.T.P.
(1997), 113 C.C.C. (3d) 42, at para. 20.  See also
R.
    v. Hayes
, [1991] A.J. No. 1232 (Alta.
    Q.B.).

[34]

The appellant contends
    that the s. 172.1(4) reasonable steps requirement applicable to the internet
    luring charge must mean something less strict.  He points to the Supreme
    Courts statement in
R. v. Levigne
, 2010 SCC 25, [2010] 2 S.C.R. 3, at para. 31, that
    the s. 172.1(4) reasonable steps requirement was enacted by Parliament to
    foreclose exculpatory claims of ignorance or mistake
that are
    entirely devoid of an objective evidentiary basis
 (emphasis added).  In the appellants submission,
    this statement means that the reasonable steps requirement is met by proof of some
    objective basis on which a reasonable person could make the same mistake of age
    asserted by the accused.

[35]

In my view, s. 172.1(4)
    requires an accused who claims mistake of age to have exercised a degree of
    care in ascertaining a complainants age that a reasonable person in the
    circumstances would have exercised.  I say this for the following reasons.

[36]

I note, first, that in
Levigne
, the Supreme Court upheld convictions for child
    internet luring, holding that the defence of mistake of age is not available
    when an accused has failed to take the reasonable steps he was
required
    by law to take
: see paras. 36-38
    (emphasis in original).

[37]

Second, the plain
    language of s. 172.1(4) focuses on whether an accused took reasonable steps
    to ascertain the age of the complainant, not whether there was an objective
    basis for the accuseds honest belief in the complainants age.  As
Levigne
confirms, at para. 41, s. 172.1(4) requires both that
    real steps be taken to ascertain the age of the person with whom an accused is
    communicating and that those steps be reasonable in the circumstances.

[38]

Third, the statutory
    purpose of s. 172.1, the internet luring provision of the
Code
, weighs in favour of a construction of reasonable
    steps that protects children by requiring an accused to take more, rather than
    fewer, precautions in ascertaining a complainants age.

[39]

Fourth, the reasonable
    steps language of s. 172.1(4) may be analogized to the requirement under s.
    273.2(b) of the
Code
that
    an accused take reasonable steps, in the circumstances known to the accused at
    the time, to ascertain that the complainant was consenting in order to make
    out a defence of an honest but mistaken belief in consent against a charge of
    sexual assault.  See
R. v. J.A.
,
2011 SCC 28, [2011] 2 S.C.R. 440.  This court has
    held that this provision requires the accused to act as a reasonable person
    would in the circumstances by taking reasonable steps to ascertain whether the
    complainant was consenting:
R. v. Cornejo
(2003), 68 O.R. (3d) 117 (C.A.), at para. 22, leave
    to appeal to S.C.C. refused, [2004] S.C.C.A. No. 32.

[40]

The similarity in
    language between ss. 172.1(4) and 273.2(b) of the
Code
lends further support to the conclusion that a due
    diligence formulation of the reasonable steps requirement is appropriate in
    the s. 172.1(4) context, as it is under s. 273.2(b).

[41]

Finally, contrary to the
    appellants submission, I see nothing in this courts decision in
Thain
that is inconsistent with the application of a due
    diligence approach to the reasonable steps requirement of s. 172.1(4).  As
    the trial judge noted,
Thain
holds, at para. 37, that the reasonableness of the steps taken to
    ascertain the age of the person must be assessed in context.  The contextual
    analysis mandated by
Thain
in no way conflicts with an assessment of the steps a reasonable
    person would take in the circumstances to ascertain the age of a complainant.

[42]

Accordingly, this ground
    of appeal also fails.

(ii)     Trial judge did not err in his assessment

of the sufficiency of the appellants steps

to ascertain E.B.s age

(a)

Requisite Contextual Analysis

[43]

The appellant attacks
    the trial judges assessment of the sufficiency of his steps to ascertain
    E.B.s age on several fronts.  He submits, first, that the trial judge
    essentially failed to conduct the requisite contextual analysis to determine if
    the appellant took all reasonable steps (in relation to counts 1, 2, 3 and 6)
    and reasonable steps (in relation to count 5, the internet luring charge) to
    ascertain E.B.s age.  I disagree.

[44]

The trial judge
    recognized that the Crown bore the onus of proving that the appellant failed to
    take sufficient steps to determine E.B.s actual age and, as I have mentioned,
    he expressly adverted to the objective and contextual nature of the sufficiency
    inquiry.

[45]

The trial judges
    reasons indicate that he carefully considered all the circumstances surrounding
    and the context in which the appellants interactions with E.B. unfolded.  For
    example, at para. 17, the trial judge described the evidence of E.B.s
    consistent efforts to portray herself as older than she in fact was and, at
    paras. 23 and 36, the steps taken by the appellant to ascertain E.B.s age.

[46]

After doing so, the trial judge, at para. 39, set out
    fourteen factors that, in his view, indicated that the appellant had failed to
    take all reasonable steps to ascertain E.B.s age.
He then
    specifically addressed the evidence establishing that the appellant failed to
    take reasonable steps to ascertain E.B.s age.  This included evidence that:

(a)   there
    was a significant age difference between the appellant (24 years of age) and
    E.B. (ostensibly 14 years of age) (para. 39(e));

(b)   the
    appellant failed to take further steps to ascertain E.B.s age after he
    received a warning from E.B.s mother that E.B. was way too young (paras.
    39(i), 49, 50 and 52);

(c)   the
    appellant also failed to make further inquiries about E.B.s age even after he
    was warned by E.B.s mother that if he contacted E.B. again, she would contact
    the police (paras. 39(i), 49, 50 and 52);

(d)   the
    appellants communications with E.B. were mostly by MSN chats on the computer
    (para. 49);

(e)   E.B.
    might be under age because she was very small and had the body weight of an
    11-year old (para. 49); and

(f)    the
    appellants sole inquiry about E.B.s age, when he first met E.B. on the
    internet chat room, was a
pro forma
, rather than an earnest, inquiry
    (para. 51).

On the facts of this case,
    these were proper considerations in the sufficiency inquiry.

[47]

Further,
    in assessing whether the steps taken by the appellant to ascertain E.B.s age
    were sufficient to constitute reasonable steps within the meaning of s.
    172.1(4) of the
Code
, the trial judge held, at para. 53:

The complainant looked young enough and small enough (she was
    the weight of an 11 year old) to raise a suspicion about whether or not she was
    14 years old.  Where in addition the accused has met the young person on an
    anonymous internet chat site, where children who are under 14 years of age may
    be participating, where there is a large age difference between them, where the
    accused was warned that the complainant was way too young and that she would
    call the police if he continued to contact the complainant, and he continued in
    secret.
In these circumstances, I find that the Crown has proven beyond a
    reasonable doubt that the accused failed to take reasonable steps to ascertain
    the age of E.B.
[Emphasis added.]

[48]

When
    the trial judges reasons are carefully scrutinized, it is clear that he took account
    of the full context and circumstances in which the appellants interactions
    with E.B. took place for the purpose of determining the sufficiency of the
    appellants efforts to ascertain her age. This ground of appeal therefore also
    fails.

(b)

Requirement for Scepticism

Concerning E.B.s Asserted Age

[49]

I
    reach a similar conclusion concerning the appellants claim that the trial
    judge erred by holding, in effect, that the appellant should have approached
    E.B.s assertion that she was 14-years old with a high degree of scepticism.

[50]

The
    appellant submits that many of the circumstances of this case could have led a
    reasonable person to infer, as the appellant says he did, that E.B. was telling
    the truth when she said that she was 14-years old.

[51]

Again,
    I disagree. In my opinion, on any objective standard, the circumstances surrounding
    the appellants interactions with E.B. were replete with warning signs
    regarding the truthfulness of E.B.s claim that she was 14 years of age.

[52]

The
    appellant met E.B. on a website that, by its nature and context, was attractive
    to young people.  Further, the website and the chat room were anonymous,
    containing no assurance of the accuracy of any postings.  The appellant himself
    lied about his age on the chat room, in order to appear younger than he in fact
    was.

[53]

Moreover,
    from the beginning of his interactions with E.B., the appellant knew that there
    was a significant difference in age between them: even if E.B. was 14-years of
    age, as she claimed, she would have been ten years younger than the appellant.

[54]

And,
    again to the appellants knowledge, E.B. was slight in build and young in
    appearance.  The appellant viewed E.B. by webcam and, later, in person, when
    they met at a hotel room in January 2007.  E.B. herself told the appellant that
    she had the body of an 11-year old.

[55]

In
    addition, the numerous chat records admitted at trial reveal that the appellant
    was fixated on E.B.s diminutive size and appearance.  They also reveal E.B.s
    immaturity and the fact that she and the appellant discussed her friendships
    with persons in Grades Six and Seven.

[56]

Finally,
    this is a case where the accused was explicitly warned that he was associating
    with an underage girl.  E.B.s mother told the appellant that her daughter was
    underage, that, in effect, the appellant should have nothing further to do with
    her, and that, if she again discovered through her phone bills that the appellant
    and E.B. had been in contact, she would call the police.

[57]

Although
    the appellant contends that these stark warnings from E.B.s mother meant only
    that E.B. was under 18, rather than 14, years of age, the intended meaning of
    E.B.s mothers remarks is irrelevant.  The important point is that the appellant
    was clearly and bluntly told that E.B. was too young for him and continued
    contact between the appellant and E.B. would trigger police involvement.

[58]

I
    recognize that E.B.s mother did not tell the appellant E.B.s precise age.
    Nonetheless, in my opinion, it is inconceivable that her warnings to the
    appellant, which directly called E.B.s age into question, would not have given
    a reasonable person in the circumstances cause to doubt E.B.s assertion of her
    age. Standing alone, these warnings were sufficient to put a reasonable person on
    further inquiry regarding E.B.s actual age.

[59]

Thus,
    there were many, and varied, red flags that E.B. may not have been 14 years
    of age, as she claimed.  To the extent, therefore, that the trial judges
    reasons may be read as requiring the appellant to be highly sceptical of E.B.s
    assertion that she was 14 years of age, I see no error.  Indeed, taken
    together, the factors that I have described overwhelmingly support the
    conclusion that, in this case, sufficient steps to determine E.B.s age
    necessarily included heightened inquiry and scepticism regarding her professed
    age.

(c)

Requirement for Active Steps

[60]

The
    appellant also asserts that the trial judge erred in his analysis of the
    sufficiency of the appellants conduct by interpreting the requirement of
    reasonable steps under s. 172.1(4) of the
Code
as requiring active,
    rather than merely passive, steps to ascertain E.B.s age.  He relies on
    several passages from the trial judges reasons in support of this assertion. 
    For example, at para. 55 of the reasons, the trial judge found that the
    appellant made no further inquiries and sought no additional identification
    evidence other than an initial
pro forma
inquiry as to the complainants age.  Further, at para. 56, the trial judge
    stated:

Where there is a substantial age difference between two
    persons, one of whom is a young person, who meet on an anonymous internet chat
    group site and where there is a possibility that one is less than the age of 14
    then I find taking reasonable steps to ascertain the age of the younger person
    requires the accused to take steps beyond merely relying on a statement made on
    the internet by the young person that she is 14 years old.

[61]

The
    appellant submits that these and similar comments in the reasons are tantamount
    to a finding that an accused must take active steps to ascertain a
    complainants age as a prerequisite to mounting the threshold of reasonable
    steps under s. 172.1(4).  This, the appellant says, constitutes an artificial
    distinction between things an accused actively does and information that he or
    she receives concerning a complainants age.  The appellant argues that for the
    purpose of the limited defence of mistaken belief as to a complainants age, an
    accused is entitled to rely on information conveyed to him or her, whether or
    not it is actively sought out.

[62]

I
    do not accept that the trial judge erred in the manner asserted by the appellant.  
    Put simply, I do not read the trial judges challenged comments as holding
    that, as a matter of law, proof of active steps by an accused to ascertain a
    complainants age is a precondition to satisfying the reasonable steps
    standard set out in s. 172.1(4) of the
Code
.  Rather, the trial judge
    determined the sufficiency of the steps taken by the appellant to ascertain
    E.B.s age on an objective basis, in the light of the particular circumstances and
    context of this case. This is what he was required to do.

[63]

I
    agree that the appellant was entitled to rely on E.B.s representation of her
    age, when they first met on the internet chat room, as one indicator of E.B.s
    age.  I did not understand the Crown to argue otherwise.  Nor do the trial
    judges reasons suggest to the contrary.

[64]

I
    also agree that the appellant was entitled to rely on E.B.s other actions in
    aid of her effort to appear 14 years of age (for example, her statement that
    she was in Grade Nine; her use of sexually explicit language in her
    communications with the appellant; and her claim that she had dated older
    guys).

[65]

However,
    that does not end the matter.  The question is whether, on the totality of the
    circumstances, the appellants actions to determine E.B.s age were sufficient
    to meet the reasonable steps standard established by s. 172.1(4) of the
Code
. 
    The determination of this question required careful examination of all the
    circumstances surrounding the appellants interactions with E.B.  As I have
    already indicated, in my view, this is precisely the type of inquiry undertaken
    by the trial judge.

[66]

The
    trial judge concluded that further steps by the appellant were required to meet
    the reasonableness standard under s. 172.1(4) of the
Code
.  I see no
    basis for interference with this conclusion.  The full circumstances of this
    case, examined objectively, mandated further inquiry by the appellant regarding
    E.B.s age.  I have already described the multiple red flags suggesting that
    E.B.s representation of her age may be unreliable and that she may have been
    untruthful regarding her age.

[67]

In
    particular, the warnings about E.B.s age and potential police involvement
    received by the appellant from E.B.s mother cried out for further steps by the
    appellant to ascertain E.B.s true age.  In the absence of those steps, on the
    facts here, the trial judge was fully justified in concluding that the
    appellant had failed to make out the defence of mistake of age regarding E.B.

(2)

Sentence
    Appeal

[68]

The
    appellant grew up in a large religious family in southern Ontario.  He was the
    ninth of seventeen children.  The evidence before the trial judge on sentencing
    indicated that, by age 24, the appellant had never had a serious romantic
    relationship or engaged in sexual intercourse.  He was described in his
    pre-sentence report as quiet and reserved.  He had no prior criminal record
    or history of anti-social behaviour.

[69]

The
    appellant was arrested on January 19, 2007, detained in custody and released on
    bail on April 2, 2007.  Under the terms of his pre-sentence bail, he could not
    be out of his home after 9:00 p.m. in the evening and at all other times had to
    be accompanied by a surety when he left his house.  He remained under these strict
    bail terms for almost four years, until he was sentenced on February 8, 2011.

[70]

The
    appellant says that his bail terms were akin to house arrest conditions. 
    Relying on the decision of this court in
Downes
, he argues that the
    strict terms and the lengthy duration of his pre-sentence bail warranted a reduction
    of 12 months from his total sentence of 23 months imprisonment.  He submits that
    the trial judge erred in his sentencing analysis by failing to take account of
    the appellants house arrest-type bail in mitigation of sentence.

[71]

In
Downes
, this court held, at para. 33:

[T]ime spent under stringent bail conditions, especially under
    house arrest, must be taken into account as a relevant mitigating circumstance. 
    However, like any potential mitigating circumstance there will be variations in
    its potential impact on the sentence and the circumstances may dictate that
    little or no credit should be given for pre-sentence house arrest ... [I]t is
    incumbent on the sentencing judge to explain why he or she has decided not to
    take pre-sentence house arrest into account.  The failure to do so will constitute
    an error in principle... .

[72]

Subsequently,
    in
R. v. Lawes
, 2007 ONCA 10, [2007] O.J. No. 50, at para. 10, and in
R.
    v. Hunjan
, 2007 ONCA 102, [2007] OJ. No. 520, this court clarified that a
    sentencing judges failure to refer in his or her reasons to bail conditions
    does not automatically constitute an error in principle.

[73]

And,
    in
R. v. Ijam
, 2007 ONCA 597, 87 O.R. (3d) 81, at para. 36, this court
    held that bail, even with stringent conditions, and pre-trial custody are not
    to be regarded as equivalents in every case.  MacPherson J.A., writing for a
    majority of a five-person panel of this court on this issue, stated at para. 37:

[T]here will be cases 
Downes
, with long-term house
    arrest bail conditions, is one  where a sentencing judge should give
    mitigation effect to pre-trial bail.  However, there will be many other cases 
Lawes
and
Hunjan
are examples  where this factor should
    attract little, if any weight.

[74]

In
    this case, at trial, the Crown sought a total sentence of three years
    imprisonment (two years imprisonment on the internet luring charge and a
    further 12 months imprisonment on the remaining charges).  The defence urged a
    sentence of 12 months imprisonment, less two-for-one credit for pre-trial
    custody and less further credit of six or seven months for time spent on
    restrictive bail conditions. If this defence submission had prevailed, the
    appellants overall sentence may well have been in the order of one or two
    months imprisonment.

[75]

The
    trial judge sentenced the appellant as follows:

·

Internet luring  18 months imprisonment, plus three years
    probation

·

Sexual interference  four months imprisonment, consecutive

·

Possession of child pornography  one months imprisonment,
    consecutive

·

Indecent exposure  one months imprisonment, concurrent to the sentence
    on the possession of child pornography.


Total:
    23 months imprisonment, plus three years probation.

[76]

The
    appellant submits that, in crafting these sentences, the trial judge erred by
    declining, despite the defence request at trial, to give the appellant any
    credit for the time spent on stringent bail conditions and to explain why such
    credit was inappropriate. I would reject this submission.

[77]

To
    begin, while I accept that the appellants bail terms were strict, he was not
    subject to house arrest bail. Nonetheless, in accordance with
Downes
and its progeny, I agree with the appellants submission that the terms and
    duration of his pre-sentence bail were relevant mitigating circumstances on
    sentencing. I did not understand the Crown to argue otherwise.

[78]

That
    said, I do not agree that the trial judge failed to take account of and afford
    the appellants restrictive bail any mitigation effect. In my opinion, the
    trial judges sentencing reasons undercut this contention.

[79]

When
    outlining the parties positions on sentence, the trial judge expressly noted:
    The defence argues that a period of twelve months in jail would be appropriate
    with credit for the lengthy period that the accused has been subject to strict
    conditions while on bail. Thus, the trial judge was fully cognizant of the defence
    request for a reduction of the appellants overall sentence based on his strict
    bail conditions.

[80]

The
    trial judge next reviewed ten mitigating and nine aggravating factors relevant
    to sentencing. He described the second mitigating factor as follows: [The
    appellant] followed strict bail terms for a lengthy period without any
    breaches.

[81]

Then,
    after addressing the applicable principles of sentencing and some of the
    authorities pertinent to the offence of internet luring, the trial judge
    imposed a sentence of 18 months imprisonment, plus three years probation, on
    the internet luring charge. He noted that this sentence reflected the mid-point
    of the range of 12 months to two years imprisonment mentioned by this court
    in
R. v. Jarvis
(2006), 211 C.C.C. (3d) 20, at para. 31, as applicable
    to the offence of child luring. As the parties acknowledged during oral
    argument, this court recently held in
R. v. Woodward
, 2011 ONCA 610,
    107 O.R. (3d) 81, at para. 58, that to the extent that
Jarvis
may be
    read as establishing an appropriate range of sentence for child luring  a
    construction of
Jarvis
that this court did not accept in
Woodward
 this range needs to be revised upwards given the 2007 amendments to the
Code
,
    doubling the maximum punishment for luring from five years to 10 years.

[82]

After
    referring to
Jarvis
, the trial judge stated, at para. 32:

I have not given the maximum of the range due to the fact
that the accused has no record and has taken active steps to obtain counselling
    and is at a low risk of reoffending.
The accused has also been subject to
    strict bail conditions for three and a half years without any breach.
[Emphasis added.]

[83]

The
    appellant argues that the above-quoted passage from the trial judges
    sentencing reasons indicates that he took account of the appellants compliance
    with his bail terms as a mitigating factor but that he failed to accord the
    restrictive nature and duration of the appellants bail any mitigating effect.

[84]

I
    disagree.  In my opinion, this is an inaccurate characterization of the sentencing
    reasons. There is no set formulaic language or magic phraseology for taking
    cognizance of strict and lengthy bail terms as a mitigating factor on
    sentencing. Nor should there be.
Downes
and the cases that followed it
    contain no suggestion of such a rigid and unrealistic approach to this issue.
    They do not require a precise mathematical calculation of the credit to be
    given for pre-sentence bail.  Nor do they mandate the manner in which a
    sentencing judge must consider restrictive bail conditions. They simply require
    that, in a proper case, mitigation effect should be given to pre-sentence bail. 
    In the final analysis, the mitigating weight to be assigned to pre-sentence
    bail, if any, is a discretionary matter for the sentencing judge.

[85]

In
    this case, the trial judge expressly adverted to the length of the appellants
    pre-sentence bail (three times) and to the stringent nature of the terms of
    bail (also three times). Further, when explaining why he declined to impose a
    sentence at the high end of what he understood to be the applicable range for
    child luring, the trial judge specifically referenced the nature and duration
    of the appellants bail, as well as his compliance with it, as warranting a
    reduction in sentence.

[86]

The
    appellant essentially contends that the trial judge should have said more in
    his sentencing reasons about the appellants bail or phrased his consideration
    of this factor differently. However, the trial judge was not required to do so.
    When the trial judges sentencing reasons are read as a whole and in the
    context of the parties positions on sentence, I think it indisputable that the
    appellant received mitigation credit for the restrictive nature and duration of
    his pre-sentence bail. The trial judge made no error in principle in his
    treatment of this issue.

[87]

Nor
    is the overall sentence imposed unfit.  The circumstances of the appellants
    luring of E.B. were serious. They included the pursuit of a vulnerable child,
    for sexual purposes, over a sustained period (more than three and one-half
    months), repeated pleas by the appellant for E.B. to expose her breasts to him
    while he masturbated and exposed his genitals via webcam, the recording by the
    appellant of the images of E.B. exposing her breasts, and a clandestine
    encounter in a hotel room (despite warnings from E.B.s mother), where various
    sexual acts short of intercourse were performed.

[88]

On
    the trial judges findings, the appellant was persistent and relentless in his
    pursuit of sexual gratification from E.B., and his conduct was consistent with
    grooming E.B. As this court held in
Woodward
, at para. 43, grooming
    constitutes an aggravating feature in the offence of luring.
Woodward
also
    holds, at para. 76, that in sentencing adult offenders for the exploitation of
    innocent children:

While the effects of a conviction on the offender and the
    offenders prospects for rehabilitation will always warrant consideration, the
    objectives of denunciation, deterrence, and the need to separate sexual
    predators from society for societys well-being and the well-being of our
    children must take precedence.

[89]

Further,
    the appellant pleaded guilty to possession of child pornography, an aggravating
    feature in the context of luring based on
Jarvis,
and was also found
    guilty of the additional offences of sexual interference, indecent exposure,
    sexual assault and invitation to sexual touching. These offences, even without
    the luring charge, call for a substantial term of imprisonment.

[90]

The
    overall sentence imposed here was well within the range of sentences imposed
    for similar offences and similar offenders. Indeed, in my opinion, it might
    well be viewed as lenient in all the circumstances.

[91]

I
    therefore conclude that the sentencing judge made no error in principle and the
    overall sentence imposed was entirely fit.

VII.    Disposition

[92]

For
    the reasons given, I would dismiss both the conviction and the sentence appeals.

Released:

SEP                                                 E.A.
    Cronk J.A.

AUG 13 2012                                   I
    agree John Laskin J.A.

I
    agree S.E. Pepall J.A.





[1]
The appellant pleaded guilty to one count of possession of child pornography. 
    Two other counts of possession of child pornography were withdrawn at the
    request of the Crown.



[2]
In these reasons, I refer to those provisions of the
Code
in force at
    the time of the offences at issue in this case.  Section 150.1(4) has since
    been amended to reflect the increased age of 16 years for consent: S.C. 2008 c.
    6, s.54.


